Concurring Opinion by
President Judge Bowman:
The Crimes Code, Act of December 6, 1972, P. L. 1482, as amended, 18 Pa. C.S. §101 et seq., is more than a statute prescribing penalties upon conviction for unlawful conduct. It is an expression by the people of this Commonwealth, speaking through their elected representatives, of the standards of conduct that cannot be sanctioned nor accepted if our social structure under law is to be preserved.
Section 3124 of that Code, 18 Pa. C.S. §3124, proscribes voluntary deviate sexual intercourse, characterizing such conduct as a misdemeanor of the second degree — a serious offense.
The issue before us in this case is not whether we individually agree with the standards of conduct declared by law to be unacceptable nor whether a counterculture should prevail. We are now concerned only with the issue of whether or not, by proclamation, the Governor has taken action beyond his power or authority, i.e., whether the proclamation itself sanctions unlawful conduct.
The Governor’s Executive Order No. 1975-5 is a masterpiece of obscuration. Proclaiming his leadership *158in efforts to obtain equal rights for all persons — a term we can all understand and applaud — he next proclaims his commitment to end discrimination- — a widely misused and misunderstood word — against persons “solely because of their affectional or sexual preference.” Granted that it is not criminal conduct nor a crime to have an affectional preference, it is criminal conduct, however, to practice a sexual preference if such sexual preference involves deviate sexual intercourse, conduct which our society has declared unacceptable. That one who engages in such conduct is not prosecuted, or, if prosecuted, is not convicted, does not make such conduct any less unacceptable to the people of this Commonwealth as expressed in the only realistic way norms of interpersonal and social conduct may be expressed under a government of law.
What then does the Governor mean ?
There can be no sound argument advanced against the principle, also expressed in our law, that a person convicted of proscribed conduct as a criminal offense needs aid and counseling and an opportunity for gainful employment upon his return to society and that such aid may be afforded by governmental action, either by legislative enactment or executive order. If providing such áid is the intention of the Governor, his proclamation is to be lauded and found to be within his power and authority. It is equally clear, however, that as to an admitted rapist, wife beater or thief who persists in such criminal conduct, whether convicted or not, or who blatantly proclaims persistency of proscribed conduct by “right” or otherwise, it is not within the power or authority of the Governor to end “discrimination” against such persons, including those who acknowledge that they continue to engage in deviate sexual intercourse by way of preference or otherwise.
As Chief Executive Officer, the Governor is not the chief moral officer of this Commonwealth. He is duty *159bound to uphold the laws of the Commonwealth, including the purpose and spirit of those laws speaking to such controversial issues as human conduct and social norms to be adhered to under a government of law.
I concur in the majority opinion solely because, in my view, the Governor’s proclamation is not, per se, beyond his lawful authority. It is capable of construction and intent within his role as Governor. Its implementation by action of the Governor in whatever form such action might take may very well produce a different result.
Judges Crumlish, Jr., Mencer and Blatt 'join in this concurring opinion.